At a former day of this term this cause was reversed and the prosecution ordered dismissed because the record did not contain the affidavit upon which the information was predicated. On a motion for rehearing, it is now made to appear that such affidavit was filed and did form the basis of the information in the trial court, and the record is now complete in this respect. The motion for rehearing is granted, and the appeal is reinstated.
                   ON REHEARING ON THE MERITS.                         June 23, 1807.